DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 8 March 2021, with respect to the rejections of claims 1-18 under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-18 under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Examiner notes that U.S. Patent Publication No. 2011/0122416 to Bandel ("Bandel"), U.S. Patent Publication No. 2014/0083347 to Taylor ("Taylor"), and U.S. Patent No. 5,179,746 to Rogers (“Rogers”) are particularly relevant.
Regarding independent claims 1, 16, and 18, the primary reference Bandel fails to teach Applicant’s claimed limitation "wherein the rails are configured to rest on the ground to provide an offset between the first side of the board and the ground, wherein the rollers do not engage with the ground when the rails rest on the ground, and wherein the rollers are configured to engage with the ground only when the second end of the a board is elevated above the first end of the board in a dragging configuration." Although Taylor teaches rollers disposed between rails, Taylor fails to teach Applicant’s claimed limitation “wherein the rollers do not engage with the ground when the rails rest on the ground, and wherein the rollers are configured to engage with the ground only when the second end of the a board is elevated above the first end of the board in a dragging configuration.”. The disclosure of Taylor 
While Rogers teaches “wherein the rollers do not engage with the ground when the rails rest on the ground, and wherein the rollers are configured to engage with the ground only when the second end of the a board is elevated above the first end of the board in a dragging configuration” (at least Rogers Figs. 3, 6, and 8-9 element 26), it does not teach the rollers disposed between the rails. Taylor is the only prior art reference that teaches the rollers disposed between the rails, but it would not be obvious to modify Taylor because the Taylor wheels are fixed in place extending underneath the rails and doing so would be teaching away from Taylor because dragging the dock onto the shore is described as "arduous and can damage floating dock segments" (Taylor, 2). Neither Bandel, Taylor, Rogers, nor the prior art (see PTO-892) cure these deficiencies or reasonably make obvious modifying Bandel to result in the structure as claimed. 
The dependent claims are allowed for the same reasons due to their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/27/2021